Citation Nr: 0030373	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-15 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C. A. § 1318 (West 
1991).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
July 1942, and from August 1944 to May 1946.  He was a 
prisoner of war (POW) from April 1942 to July 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board initially notes that the law has recently changed 
with respect to the duty to assist.  

Under the new law, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C.A. § 5103(a)).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5102(b)).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(b)(1)-(3)).  

 (1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(c)).  

ake a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(d)).  

This new law has, in essence, eliminated the requirement that 
a claim be well-grounded before the duty to assist can 
attach.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 U.S.C.A. § 5107 (West 
1991).  

Thus, the RO has a duty to assist the appellant pursuant to 
the above-mentioned laws in this case.  The Board is of the 
opinion that further development is required in order to 
satisfy this duty to assist.  

The veteran's death certificate reveals that he passed away 
in February 1981.  The cause of death was listed as asphyxia 
due to drowning.  

During his lifetime, the veteran was denied claims of service 
connection for chronic myocarditis, nephritis, a gunshot 
wound of the back, and rheumatism of the right lower 
extremity.  The veteran was not service connected for any 
disabilities during his lifetime.  

The appellant has contended that the veteran's cause of death 
is related to service.  She has opined that he died as a 
result of epilepsy which he incurred during his military 
service.  She also has opined that the veteran's heart 
disease contributed to his death.  See Transcript, p. 1.  

The primary evidence offered in support of the appellant's 
claim is a February 1998 written statement from Dr. TCN 
reporting that he treated the veteran on and off from 1972 to 
1980 for epilepsy secondary to "falcifarum" malaria.  

Dr. TCN opined that the malaria was incurred while he was a 
POW.  He noted that the veteran's other medical problems 
included ascariasis, hemorrhoids, and avitaminosis.  

Dr. TCN concluded that the veteran died because of drowning 
after an epileptic attack, which was due to his long term 
"brain" malaria.  

Dr. TCN's statement is not accompanied by supporting clinical 
evidence or rationale.  In addition, there is no other post-
service medical evidence documenting treatment for any of the 
conditions described by Dr. TCN.  

Therefore, the Board concludes that this statement, by 
itself, does not constitute medical evidence sufficient to 
make a decision on the claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(d)(2)(c)); Bloom v. West, 12 Vet. App. 185 (1999) 
(holding that a physician's statement of opinion that 
veteran's respiratory problems contributed to his death 
without further support was insufficient to constitute 
medical nexus).  

The RO has not attempted to obtain Dr. TCN's records.  While 
the appellant indicated during the hearing that records of 
treatment were unavailable because all treating physicians 
were deceased, the letter from Dr. TCN is fairly recent, 
therefore indicating that this physician may still be alive.  
In light of this, the Board concludes that an attempt to 
retrieve these records should be made.  

On remand, the RO should attempt to obtain Dr. TCN's records 
as well as any other records deemed necessary to substantiate 
the appellant's claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A(a).  



In his Affidavit for Philippine Army Personnel, the veteran 
reported becoming sick with dysentery and malaria while in 
captivity as a POW.  There do not appear to be any service 
medical records on file.  While it appears that the RO 
requested the veteran's service medical records, the Board is 
of the opinion another attempt should be made in order to 
ensure that such records were requested.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999).  

The duty to assist requires that service medical records be 
requested in all cases.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A(c)); McCormick 
v. Gober, No. 98-48 (U.S. Vet. App. Aug. 18, 2000) (citing to 
VBA Letter 20-99-60).  

Medical records dated during the veteran's lifetime do not 
document treatment of epilepsy.  While they document 
treatment of myocarditis, they do not document treatment of 
heart disease.  These medical records consist entirely of 
affidavits submitted by physicians summarizing their 
treatment of the veteran, in particular, affidavits from Dr. 
AG and Dr. DBP.  

The clinical records of these physicians are not on file.  
However, the Board is of the opinion that the duty to make a 
reasonable effort to assist does not attach to these records.  

With respect to Dr. AG, the appellant has indicated that he 
is deceased and that his records are unavailable.  See Tr., 
pp. 1-2.  Dr. DBP wrote in his affidavit that no written 
records of his treatment of the veteran were made.  
Therefore, the Board is of the opinion that the duty to 
assist does not attach to these records because the record 
indicates that they are unavailable.  




With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App. 473, 476 (1994).  

There is also an affidavit from Dr. MPA certifying treatment 
of a gunshot wound.  No documentation of treatment for 
epilepsy, heart disease, or malaria is documented.  
Therefore, the Board concludes that the duty to assist does 
not require that these records be searched for because they 
do not appear to be relevant to the issue at hand.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(b)(1)-(3)); see also Gobber, supra.  

In February 1971, Dr. FNS wrote that the veteran had been 
confined to 1st Anderson Hospital for chest pain and 
rheumatic pain of the right lower extremity.  The Board again 
concludes that the duty to assist does not attach to the 
retrieval of these records because it does not appear that 
they would be relevant.  Dr. FNS's statement does not 
indicate that the veteran was treated for epilepsy or 
malaria, and while it documents treatment of chest pain, it 
makes no indication that he was diagnosed with an actual 
impairment of the heart.  Id; see also Sanchez-Benitez v. 
West, 13 Vet App 282 (1999) (holding that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  

The appellant has submitted affidavits from Dr. V. N. Sta. M. 
certifying that he treated the veteran for hypertension, 
heart disease, and epilepsy from 1947 to 1970.  

The Board concludes that the duty to assist does not attach 
to the obtaining of Dr. Sta. M.'s records either.  First, Dr. 
Sta. M. stated in both affidavits that records of such 
treatment were not available because of a fire in 1983 that 
burned his house and clinic.  Second, the RO indicated in its 
November 1997 rating decision that it had received letters 
from this physician in the past and had been advised each 
time that the records had been destroyed by fire.  

Therefore, the Board is of the opinion that the duty to 
assist does not attach because it has been indicated that 
such records no longer exist.  With regard to the retrieval 
of relevant records, the record should show at least the 
possibility that the records exist.  The duty to assist is 
not a license for a "fishing expedition" to ascertain 
whether there might be unspecified information which could 
possibly support a claim.  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992); see e.g., Counts v. Brown, 6 Vet. 
App. 473, 476 (1994).  

The appellant has reported that the veteran was treated off 
and on for heart disease at the Veterans Memorial Medical 
Center from 1975 to 1980.  Records from this facility are on 
file; however, it appears that they were submitted by the 
appellant.  It is unclear as to whether all records from this 
facility have been obtained.  

The RO should request records from this facility on remand.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(c)(2)); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Pursuant to Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103A(d)), the Board notes that the 
appellant has submitted competent evidence of a current 
disability.  




In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however.  Carbino 
v. Gober, 10 Vet. App. 507, 509 (1997).  

The appellant has contended that the cause of the veteran's 
death is associated with diseases incurred coincident with 
military service, and there is a physician letter from Dr. 
TCN opining that the veteran's drowning was due to his 
epilepsy which was secondary to malaria, which was incurred 
in service.  Therefore, there is evidence indicating that the 
cause of death is associated with the veteran's service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(d)(2)(B)).

However, as was stated above, it has been determined that 
such evidence and other evidence in the record does not 
constitute sufficient medical evidence to render a decision 
on the issue at hand; whether the cause of death is related 
to service.  See Bloom, supra.  

As a result, the Board concludes that a medical opinion is 
necessary to make a decision on this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(d)(1)-(2)); see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that if the medical evidence of 
record is insufficient, or, in the opinion of the Board, of 
doubtful weight or credibility, the Board is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions).  

With respect to the claim for DIC benefits pursuant to 38 
U.S.C.A. § 1318, while the RO has adjudicated this issue, and 
the appellant has perfected the issue on appeal, the veteran 
was not service connected for any disability during his 
lifetime, and the appellant has not made any specific 
contentions as to why she should otherwise be entitled to DIC 
benefits under section 1318.  In other words, she has not 
alleged with any specificity her theory of entitlement to DIC 
benefits under section 1318.  

In circumstances such as this, the Court has held that, in 
order to obtain adjudication of a claim for DIC benefits 
under 38 U.S.C.A. § 1318, the appellant must set forth with 
sufficient detail her theory of entitlement (e.g. clear and 
unmistakable error (CUE) or hypothetical entitlement) and 
how, under such a theory, the veteran would have been 
entitled to benefits under section 1318.  See Cole v. West, 
13 Vet. App. 268 (1999).  

Therefore, before adjudication of such a claim can proceed, 
the appellant must first set out her theory of entitlement 
under section 1318 with sufficient detail.  In essence, she 
must describe, as stated in Cole, how and why the veteran 
should have been entitled to a total disability rating for 10 
years immediately preceding his death.  

On remand, the RO should notify the appellant that she must 
specify her theory of entitlement to DIC benefits pursuant to 
section 1318 in order for adjudication of this issue to be 
continued.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5102(b)).  

In light of the above, this case is remanded for the 
following:


1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the appellant's response, 
the RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should obtain 
treatment records of the veteran from Dr. 
TCN.  

The RO should also obtain treatment 
records from the Veterans Memorial 
Medical Center.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should also send to the 
National Personnel Records Center (NPRC) 
and any other pertinent service 
departments a request for the veteran's 
service medical records.  




3.  If the RO is unable to obtain any of 
the relevant records sought upon 
completion of the above, the RO should 
notify the appellant that it has not been 
able to obtain such records, briefly 
explain its efforts in attempting to 
obtain such records, and describe any 
further action to be taken with respect 
to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(2)).  

4.  Thereafter, the RO should request a 
VA advisory opinion from an appropriate 
medical specialist to carefully review 
the records pertaining to the veteran's 
medical history and his eventual death.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist in 
conjunction with the review of the 
records and the medical opinion report 
should be annotated in this regard.  

The medical specialist is requested to 
perform and/or determine the following:

(a) Review the entire claims file, in 
particular, any medical evidence 
concerning the veteran.  


(b) Specifically answer this question:  
Is there any clinical or objective in-
service and/or post-service medical 
evidence of epilepsy, malaria, and/or 
heart disease in these records?  Any 
determination made must be noted in 
the advisory opinion report.  

(c) Thereafter, the medical specialist 
should answer the following questions, 
if possible: 

(i) Is it at least as likely as not 
that the cause of the veteran's 
death (asphyxia due to drowning) was 
secondary to epilepsy incurred 
during service or secondary to a 
disease (e.g. malaria) or injury 
incurred in service; and

(ii)	Is it at least as likely as not 
that heart disease contributed to 
the veteran's death?  

The medical specialist should specify if 
an answer to any of the above questions 
cannot be determined.  Any opinions must 
be accompanied by a complete rationale.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for the cause 
of the veteran's death.  

6.  The RO should send a notice to the 
appellant advising her that she needs to 
be more specific in her claim for DIC 
benefits under 38 U.S.C.A. § 1318.  

She should be asked to state what her 
theory of entitlement is and how and why, 
under that theory, the veteran would have 
been entitled to a total disability 
rating for ten years immediately 
preceding the veteran's death (see Cole, 
supra.).  

The RO should also advise the appellant 
that adjudication of the section 1318 
claim cannot continue unless she submits 
a claim that sufficiently details her 
theory of entitlement.  

If the appellant submits a sufficiently 
specific claim under section 1318, the RO 
should develop and readjudicate this 
issue accordingly.  

7.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
medical specialist's opinion and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

